                    Case 5:17-cv-04002-SAC-JPO Document 72 Filed 03/13/19 Page 1 of 2


AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No.5:17-cv-04002-SAC

                                                        PROOF OF SERVICE
                       (Tllis section should not be filed with tile court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, ifany)            Bernadette Gray-Little
was received by me on (date)              2.22. 19
                                        ~~~~~~~~~




           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           ~ other (specify):        sent via certified mail to Bernadette Gray-Little. Signed
                                     for by her husband Shade Little on 2.22.19
           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjmy that this infonnation is true.


          March 13, 2019                                                   (}Jfu Jo-UIL
Date:
                                                                                r-·,,;gnatw•
                                                                  Catherine Joritz (Cathy Joritz), Plaintiff
                                                                                         Printed name and title




                                                                       PO Box 422, Perry, KS, 66073
                                                                                             Server's address


Additional info1mation regarding attempted service, etc:
Case 5:17-cv-04002-SAC-JPO Document 72 Filed 03/13/19 Page 2 of 2




  SENDER: COMPLETE THIS SECTION
   • Complete items 1, 2, and 3.
   • Print your name and address on the reverse
     so that we can return the card to you.
   • Attach this card to the back of the mallpiece,
     or on the front If space permits.
   1. Article Addressed to:                                                     D. Is deUveiy address differant from Item 1?

  B(Jc/\~J~
                                                                                   If YES, enter delivery address below:     O No
                                  Crarlrfl-f                e_




                                                                            3. Service Type                            a Pr1ority Man~
       IIlllllllllll111111111111111111111111111111111                       0 Adult Slgnatum
                                                                            a Adult Signature Reslrlcted Oetivety
                                                                            0 Certified Maf~
                                                                                                                       0 Reglsteted Mall"'
                                                                                                                       0 ~ered Mail Restricted
            9590 9402 3437 7275 0574 24                                     0 C41ttifled Mail Restricted Delivety          0 Return Receipt (Of
                                                                            a     Collect on Delivery                        Men:hllndlse
 - 2.- ·...,-._-,a-l\l-,-,m-ber-(T'ran--s-fe_r_fro_m_se_1¥_ic_e_la_be_Q_ _ _ _-1a Collect on Delillety Restricted Oetfvety 0 Slgnatum Conflrmallon'"
                                                                                0 Insured Mall                         a     Signature Confirmation

                                                      !~~-Res1rlct
                                                            --ed-Dell
                                                                   _ very
                                                                                                                             Restricted Oelivety
          7Q18 113           QQQ 2 3 4 8         Q Q                            0                                _    _ _ _ __ __

  PS Form 3811, July 2015 PSN 75~1J-u.<.·vv~ __ _ 0181                                                               Domestic Return      Fl~ipt




                                                                                                                    l=irsf-Cl~ss M~ll
                                                                                                                    Postage & Fees Paid
                                                                                                                    USPS
                                                                                                                    Permit No. G-1 O

            9590 9402 3437 7275 0574 24
       United States                       • Sender: Please print your name. • ddress. and ZIP+4• in this box•
       Postal Servtce
